KeewiN, T.
We think tbe article published on April 2, 1909, is capable of the meaning ascribed to it in tbe innuendo, and it is alleged’ that tbe article was published maliciously.
It is well settled that an action for libel may be sustained for published words, even though tbe same words spoken would not.be actionable per se. Bradley v. Cramer, 59 Wis. 309, 18 N. W. 268; Cary v. Allen, 39 Wis. 481; Cottrill v. Cramer, 43 Wis. 242.
Words which tend to bring a person into public hatred, *607contempt, or ridicule when published are actionable, though the same words spoken might not be. Every written or printed publication which implies or may be generally understood to imply reproach, dishonesty, scandal, or ridicule of the person is a' libel if false, and maliciously published. Bradley v. Cramer, supra; Gauvreau v. Superior P. Co. 62 Wis. 403, 22 N. W. 726; Solverson v. Peterson, 64 Wis. 198, 25 N. W. 14; Street v. Johnson, 80 Wis. 455, 50 N. W. 395; Robinson v. Eau Claire B. & S. Co. 110 Wis. 369, 85 N. W. 983; Scofield v. Milwaukee Free Press Co. 126 Wis. 81, 105 N. W. 227; Wandt v. Hearst's Chicago American, 129 Wis. 419, 109 N. W. 70; Downer v. Tubbs, 152 Wis. 177, 139 N. W. 820; Cary v. Allen, 39 Wis. 481; Buckstaff v. Viall, 84 Wis. 129, 54 N. W. 111.
Under the foregoing authorities we think it clear that the article referred to and published April 2, 1909, is libelous. The defendant answered the complaint upon the merits and pleaded justification and truth of the matter published, as will appear from the statement of facts. Objection was raised to the complaint for the first time upon the trial. The objection was sustained and the complaint dismissed, so that for the purpose of this appeal all the allegations of the complaint must be taken as true.
At the time the article was published the plaintiff was a candidate for office and the article obviously was published with intent to injuriously affect his candidacy. We think the article would ordinarily be understood by the reader as charging plaintiff with gross misconduct in' the sale of the bonds referred to, in “throwing away the $4,525 of the taxpayers’ money” by accepting the- smaller bid. The article states:
“The committee sold the bonds to Thomas. J. Bolger & Co. of Chicago for $55,000 flat, thus losing $3,325 and accrued interest. The accrued interest would amount to more than $1,200. The bids for the bonds were substantially in the *608same form by botli firms, excepting the price. No explanation bas been made by the committee or reason given by it for throwing away the $4,525 of the taxpayers’ money. the bonding committee consisted of J. P. Libby, Samuel Shaw, and H. R. Messer. The record shows that Mr. Messer voted against accepting the smaller bid. It is generally reported that Mr. Libby was a tool of Mr. Shaw. This leaves the responsibility for this act upon Mr. Shaw. Yet this man Shaw bas the effrontery to ask the voters of the Eifth ward to vote for him for supervisor.”
Taking all tbe allegations of tbe complaint, admitted as they are under objection to tbe complaint on trial for want of facts sufficient to constitute a cause of action, we are satisfied that tbe complaint states a good cause of action for libel on tbe article published April 2, 1909.
Some of the cases relied upon by respondent involve spoken, not written or printed, words, and are not controlling in the instant case. the cases cited involving libel or written or printed words are distinguished from the instant case. Hofflund v. Journal Co. 88 Wis. 369, 60 N. W. 263, was where there was reference in the published article to a deficit in the ex-treasurer’s account, but no direct charge was made against him. On the contrary, the article stated that it was claimed that the shortage was for fees collected and which belonged to the office and not to the county. Gillan v. State Journal P. Co. 96 Wis. 460, 71 N. W. 892, is a case where the article referred to an attack upon the University of Wisconsin, and it was held not actionable per se because it did not touch the plaintiff in bis business or occupation nor convey a charge of moral turpitude. In Ruhland v. Cole, 143 Wis. 367, 127 N. W. 959, the distinction is well drawn showing that the case is clearly distinguishable from the case now before us. the late case of Arnold v. Ingram, 151 Wis. 438, 138 N. W. 111, is also cited by counsel for respondent as supporting their contention. But in that case the decision turned chiefly upon the proposition that the main parts of the *609article were found by tbe jury to be true. Tbe opinion also discusses tbe question of qualified privilege or tbe right of fair comment and criticism and other propositions, but does not reach tbe question here.
On tbe point that tbe article does not impute to plaintiff dishonesty or betrayal of trust, counsel for respondent also rely upon Forest Co. v. Shaw, 150 Wis. 294, 136 N. W. 642. In that case the gravamen .of the charge was a breach of trust by plaintiff as a member óf a committee of the county board in his official capacity, and tbe court held that only members of the county board could act upon the committee, and the defendant in that case, not being a member of the board, could not act officially, therefore could not be guilty of official misconduct, and that the allegations of the complaint were not sufficient to charge the defendant personally with fraud so as to make him individually liable. It is said in the opinion: “Further, there is no fact alleged that impeaches the good faith and honesty of the defendant in believing the bid accepted to be a better bid for the county’s interest than the rejected one.” The article of April 2d is clearly capable of the meaning that plaintiff was guilty of corrupt misconduct in aiding in the disposal of the bonds and thereby defrauding the county.
Eespecting the second article set out .in the compláint and dated April 9, 1909, we are of opinion that it is not libelous. The substance of this article charges the plaintiff with being a political boss coupled with the ambition to break into the county board. This simply means that he was a ruling power in politics or in a faction of a political party and was desirous of obtaining a seat on the county board. The reference to hope of personal gain in the article and sacrifice of bis followers obviously was intended to charge plaintiff with securing his election by any means in his power, which means are not alleged or referred to as being dishonorable or dishon*610est. To charge one with standing as an obstacle in the path of municipal progress and with being a reactionary cannot be held to bring one into public hatred, contempt, or ridicule. Nor does it appear that the reference to questionable tactics was libelous in the connection in which it was used. The article of April 9th was published after the election and cannot bie said to in any manner injure the plaintiff in his candidacy for office.
Since the judgment must be reversed it is unnecessary to consider the question of costs in the court below discussed by appellant.
By the Court. — The judgment is reversed and the cause remanded for a new trial.